

Exhibit 10.15
PERSONAL AND CONFIDENTIAL
October 13, 2016
Gregory J. Lampert
Delivered via hand
Dear Greg:
Consistent with our recent discussions, we have prepared this letter (your
“Separation Agreement” or “this Agreement”) and the enclosed information
regarding your separation from General Cable Corporation and its subsidiaries
(“General Cable” or “the Company”). Included in this offer is a release that
describes conditions you must agree to in order to receive the payments and
other benefits detailed in this Separation Agreement.
PAYMENTS TO YOU
1)Your last date of active employment with General Cable (your “Separation
Date”) will be the first to occur of (a) December 31, 2016 and (b) the date on
which you commence services as an employee or consultant for another company
(other than service as a member of a board of directors of another company).
Your employment may also terminate earlier than December 31, 2016, and your
Separation Date may be accelerated, in the event of death or Disability (as
defined in the Severance Plan described below), and General Cable may terminate
your employment earlier for Cause or in the event you do not comply with the
terms of this Separation Agreement.
2)Your current annual base salary of $510,000 ("Base Salary") will continue to
be paid in regular payroll installments through your Separation Date. Prior to
your separation date, you will exhaust any and all of your accrued, unused PTO.
Through your Separation Date, you will perform such reasonable transition
services as the Chief Executive Officer of General Cable Corporation (the “CEO”)
shall request, including assisting with the transition of the new Senior Vice
President of Latin America and working with the CEO and Strategic Leadership
Team on the continued implementation of General Cable’s strategic roadmap.
3)Consistent with the terms of the General Cable Executive Officer Severance
Benefit Plan effective January 1, 2008 (the “Severance Plan”), following your
Separation Date, if you sign and do not revoke the Release Agreement described
below, and you comply with the terms of this Separation Agreement, and if the
provisions of Section 4 below do not apply, you will (i) receive 1.5 years of
Base Salary as salary continuation ($765,000) in regular payroll installments
over the 18 months following your Separation Date; (ii) receive 18 months of
your target bonus in a single lump sum ($727,500), no later than March 15, 2017;
(iii) receive your bonus for 2016, prorated to your Separation Date, based on
General Cable’s and your personal performance for the year, no later than March
15, 2017; and (iv) receive a monthly payment of $1,087.09 during 2016, if
applicable, and a monthly payment of $1,116.74 during 2017 and an amount to be
determined during the applicable portion of 2018 calculated based on the monthly
COBRA premium and the monthly cost of life insurance coverage for the health and
life insurance plans in which you participate as of the date hereof, less the
monthly premium paid by active employees for such coverage, in regular payroll
installments over the 18 months following your Separation Date until the date on
which you become covered by a comparable plan. In the event of your disability
or death, or in connection with a Change in Control, as those terms are defined
in the Severance Plan, during the salary continuation period, all separation
benefits will be paid in a lump sum within thirty days of your disability, death
or Change in Control.
4)Notwithstanding the foregoing, in the event that your employment is terminated
prior to your Separation Date for Cause, due to your Disability or death, or in
connection with a Change in Control, as those terms are defined in the Severance
Plan, then your termination shall be so classified and you will receive the
payments and benefits under the Severance Plan applicable to such termination,
if any, instead of the payments and benefits described in Section 3 above. In
the event of termination for Disability or death or in connection with a Change
in Control, your outstanding awards (including option awards, stock awards and
deferred cash awards) will vest and become payable pursuant to the terms of the
applicable plans and award agreements applicable to such termination.
5)Any equity awards granted to you pursuant to the General Cable Corporation
Stock Incentive Plan (the “Stock Incentive Plan”) shall be governed by the terms
of the Stock Incentive Plan and any applicable award


1

--------------------------------------------------------------------------------




documents. Your participation in General Cable’s employee benefit plans will
terminate as of the Separation Date, subject to the terms of the applicable
employee benefits plans. Attached hereto as Exhibit A is a schedule of unvested
equity awards that are scheduled to vest on or before December 31, 2016,
provided that you maintain active employment through this date.
6)On or about your Separation Date (other than in the event of termination for
Cause), if you sign and do not revoke the Release Agreement described below and
you comply with the terms of this Separation Agreement, the Compensation
Committee of the Board of Directors will amend the terms of your past awards of
stock options to purchase Common Stock pursuant to the Corporation’s 2005 Stock
Incentive Plan to extend the exercise period of any then outstanding vested and
unexercised stock options through the first to occur of: (a) December 31, 2019,
and (b) the original expiration date of the term of the applicable option.
7)All payments to you are subject to withholding for income tax, FICA and other
required deductions.
8)The provisions of the Severance Plan relating to Section 409A of the Internal
Revenue Code are incorporated into this Agreement by this reference.
OUTPLACEMENT SERVICES
General Cable will provide outplacement services with a mutually agreed,
nationally recognized firm, to assist you in transitioning to other employment,
consistent with our outplacement policy and as set forth in the Severance Plan.
RETURN OF COMPANY PROPERTY
You must return all building access cards, keys to desks, mobile phones,
laptops, any Company literature/publications, product samples, and other Company
owned property no later than your Separation Date.
CONFIDENTIALITY OF LETTER
General Cable and you agree that the terms and conditions of the Agreement are
confidential and shall not be disclosed or revealed except the Parties expressly
agree that the terms and conditions of the Agreement may be disclosed (a) by you
to your spouse, attorneys, accountants, financial advisors, tax preparers; (b)
by either Party if necessary to enforce or litigate any provisions of the
Agreement; (c) by either Party to any governmental bodies to the extent
necessary to comply with any applicable laws, rules or regulations; and (d) by
either Party in response to a duly authorized and lawful subpoena served
pursuant to state or federal Rules of Civil Procedure.
YOUR COMMITMENTS AFTER SEPARATION
When you were hired, you signed a non-disclosure agreement that prohibits you
from disclosing any of the Company’s confidential Information, such as price
lists, customer lists, information regarding discounts, manufacturing processes,
compounds and formulas, product designs and other proprietary information
belonging to the Company. These obligations survive your Separation Date, and,
except as provided in the Reports to Government Entities section below, you must
continue to protect this information from disclosure, including disclosure to
any future employer for whom you may work.
You agree to cooperate, in good faith, with the Company at such times and in
such manner as the Company may reasonably request with respect to matters that
were within your area of responsibility while an employee. With respect to any
subpoena, claim, litigation, investigation or other legal proceeding affecting
the Company that arises out of events with respect to which you have or may have
knowledge from the course of your employment by the Company, your cooperation
shall include, but not be limited to, interviews and conferences with the
Company’s attorneys, timely response to requests for information, testimony,
including at depositions, trials or in other legal proceedings. General Cable
will reimburse you for the reasonable travel costs associated with providing
this assistance.
Beginning on the date hereof and ending on June 30, 2018, you shall not, whether
on your own behalf or in conjunction with or on behalf of any person, company,
business entity or other organization and whether as an employee, director,


2

--------------------------------------------------------------------------------




principal, agent, consultant or in any other capacity whatsoever, directly or
indirectly recruit or solicit any person in the employment or service of General
Cable to terminate his, her or its relationship with General Cable or to accept
employment with or by any person or entity other than General Cable.
Beginning on the date hereof and ending on June 30, 2018, you shall not,
directly or indirectly, own, operate, control or participate in the ownership,
operation or control of, or accept employment with, consult for, or perform
services for any business or activity that designs, develops, manufactures, or
distributes wire and cable products that compete with General Cable’s products
anywhere in Europe, North America, Central America or South America; provided,
however, that this provision shall not restrict you from owning or investing in
publicly traded securities, so long as your aggregate holdings in any such
company do not exceed 5% of the outstanding equity of such company and such
investment is passive; and provided further than this provision shall not
restrict you from working for the specific distributors identified on Exhibit B
hereto. You agree that, given the nature of the business of General Cable, the
geographic scope set forth in the immediately preceding paragraph is appropriate
and reasonable.
You further acknowledge and agree that if you directly or indirectly breach,
violate, or fail to perform fully your obligations under this Agreement (a
“Default”), each Default shall cause immediate and irreparable harm to General
Cable in a manner which cannot be adequately compensated in monetary damages. As
a result, General Cable, in addition to its other remedies, shall be entitled to
seek immediate injunctive relief to restrain any Default by you or others acting
in concert with you. Notwithstanding any provision of this Separation Agreement,
in the event that General Cable reasonably concludes that a Default has
occurred, then General Cable may immediately suspend any future payments to you
under this Agreement and in the event that General Cable proves that a Default
has occurred, then General Cable may recover repayment of the entirety of all
amounts previously paid to you under this Agreement as liquidated damages, but
reduced by the amount of any taxes paid by you to the applicable governmental
authorities with respect to such payments, and even then, only in the case that
such taxes are not subsequently refunded to you by the applicable authorities.
In the event that you are a prevailing party in any action brought by General
Cable to enforce this Agreement, then General Cable will agree to reimburse you
for the reasonable costs and attorneys’ fees incurred by you to defend such
action.
Effective on or before the Separation Date, you hereby agree to resign from all
positions of officer, director or other representative of General Cable that you
hold. We will prepare an appropriate letter of resignation or such other
agreements confirming such resignation, and you agree that you will execute the
same as General Cable may reasonably request, whether before or after your
Separation Date.
As a result of the reallocation of your duties such that you are no longer in
charge of a principal business unit or function or performing a policy-making
function, effective immediately, the Company no longer considers you to be an
“executive officer” as that term is defined under the Securities Exchange Act of
1934. Nonetheless, you are still considered an “insider” for purposes of the
Company’s stock trading policy, and, prior to your Separation Date, you should
only trade during open window periods and, even then, only after first seeking
prior approval from the General Counsel. You also at all times remain subject to
the general insider-trading laws and are prohibited from trading in the
Company’s stock at any time that you are in possession of material, non-public
information.
REPORTS TO GOVERNMENT ENTITIES
Nothing in this Separation Agreement or the attached Release restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation.  Please note that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected


3

--------------------------------------------------------------------------------




violation of the law.  You do not need the prior authorization of General Cable
to engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide confidential information or documents to the
Regulators, or make any such reports or disclosures to the Regulators.  You are
not required to notify General Cable that you have engaged in such
communications with the Regulators.
RELEASE TO GENERAL CABLE
To be eligible to receive the separation benefits described in this letter, you
must sign and return this Separation Agreement in the space below and then
subsequently sign and return the attached Release Agreement within the time
specified.
You have a period of twenty-one (21) days from your separation date to consider
the Release. The Release must be signed and returned on or about your Separation
Date, but should not be signed before your Separation Date. The Release may be
returned to the Human Resources Team at Highland Heights by fax to 859-572-8609,
email to LStark@generalcable.com, by regular US mail or by hand delivery.


Please feel free to contact me if you have any questions.


Sincerely,






Michael T. McDonnell
President and CEO
General Cable Corporation


Attachments:
1) Release
2) Exhibit A
3) Exhibit B




I agree to the terms of the foregoing Agreement.


 
 
 
 
Gregory J. Lampert
 
Date
 



4

--------------------------------------------------------------------------------




WAIVER AND RELEASE
WHEREAS, in accordance with the terms and conditions of my Separation Agreement
entered into between me and General Cable Corporation (collectively with its
subsidiaries, “General Cable”) and dated October 13, 2016 (the “Separation
Agreement”), I wish to enter into this Waiver and Release Agreement (“Release
Agreement”); and
THEREFORE, in consideration of the mutual covenants and promises contained in
this Release Agreement and in the Separation Agreement, General Cable and I
agree as follows:
1.    I acknowledge and agree that the total compensation and payments I will
receive under the Separation Agreement are more than I would otherwise be
entitled to in accordance with any applicable laws or regulations or under the
terms of any agreement, contract, or policy of General Cable or by reason of the
involuntary separation of my employment as an active employee of General Cable,
and the total compensation and payments are made in full satisfaction of any and
all obligations of General Cable to me and no further obligations or amounts are
due or shall become due to me in connection with or in any way related to my
employment and/or directorship. I also agree and acknowledge the sufficiency of
the benefits provided herein and that General Cable has no further obligations
of any kind to me or for any taxation, other than those payroll deductions
required by law, associated with all such amounts and the benefits being paid to
me pursuant to the terms of the Separation Agreement. In consideration of these
payments, for myself and my heirs, beneficiaries, executors, administrators,
attorneys, successors, and assigns, subject to the provisions of Paragraph 2
hereof, I forever waive, release, discharge, and covenant not to sue, General
Cable, its parents, predecessors, subsidiaries, affiliates, successors and
assigns, and its and their current and former directors, officers, agents,
attorneys, employees and any person working in or conducting business on General
Cable's behalf (the “Releasees”), including but not limited to, the following
causes of action: (1) any and all claims for monetary damages under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”), the Older Workers Benefit Protection Act of 1990 (“OWBPA”), Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., 42
U.S.C. § 1981 et seq., the Civil Rights Act of 1991, 42 U.S.C. § 1981 et seq.,
and the Americans With Disabilities Act, 42 U.S.C. §12101 et seq.; and (2) any
and all other claims under federal, state or local laws, including but not
limited to the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq., the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., any state law
equivalent of any of the aforementioned laws, or any other laws and regulations
relating to discrimination or employment; claims for breach of contract, whether
oral or written, express or implied, including any claims for breach of any
implied covenant of good faith and fair dealing; any tort claims, including,
without limitation, any claims for personal injury, harm or damages, whether the
result of intentional, unintentional, negligent, reckless or grossly negligent
acts or omissions; any claims for harassment, discrimination, retaliation,
wrongful discharge or any other claims arising out of any legal restrictions on
the employer's right to terminate employees; and any claims for attorneys' fees
or legal costs or expenses in connection with any legal claim.
I further agree and acknowledge that the above referenced claims released by me
include, but are not limited to, all claims, however styled, for compensation,
damages for unfair termination, wages, allowances, commissions, bonuses, annual
leave pay, holiday pay, end of year payments, sickness allowance, severance
payments, separation pay, long service payments, pension or retirement scheme
contributions, benefits, expenses, penalties, and damages of any kind whether it
be statutory or contractual payment, interests, attorneys' fees or costs.
2.    The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable, my right to vested benefits under the written
terms of General Cable’s employee benefit plans, any claims for unemployment or
workers’ compensation benefits, or any claims arising after the date on which I
sign this Release Agreement.
3.    General Cable and I agree that nothing in this Release Agreement prevents
or prohibits me from: (i) making any disclosure of relevant and necessary
information or documents in connection with any charge, action, investigation,
or proceeding relating to this Release Agreement, or as required by law or legal
process; (ii) initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the EEOC, the Department
of Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General (collectively, the “Regulators”); or (iii) challenging the


5

--------------------------------------------------------------------------------




knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA. I understand that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.  However, I agree that I am
waiving my right to receive any individual monetary relief resulting from such
claims, regardless of whether I or another party have filed them, and in the
event I obtain such monetary relief, General Cable will be entitled to an offset
for the payments made pursuant to this Release Agreement, except where such
limitations are prohibited as a matter of law (e.g., under the Sarbanes-Oxley
Act of 2002, 18 U.S.C.A. §§ 1514A).  I understand that I do not need the prior
authorization of General Cable to engage in such communications with the
Regulators, respond to such inquiries from the Regulators, provide confidential
information or documents to the Regulators, or make any such reports or
disclosures to the Regulators.  I am not required to notify General Cable that I
have engaged in such communications with the Regulators. To the extent I receive
any monetary relief in connection with any such charge, action, investigation or
proceeding, General Cable will be entitled to an offset for the benefits made
pursuant to this Release Agreement or the Separation Agreement, to the fullest
extent provided by law, except where such limitations are prohibited as a matter
of law (e.g., under the Sarbanes-Oxley Act of 2002, 18 U.S.C.A. §§ 1514A).
General Cable and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. General Cable and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and the Release Agreement does not prohibit or
interfere with those rights. Notwithstanding the foregoing, I agree to waive any
right to recover monetary damages in any charge, complaint or lawsuit filed by
me or by anyone else on my behalf.
4.    I acknowledge that this Release Agreement does not cover claims to enforce
the Separation Agreement, claims for indemnification, if any, that I may have
under General Cable’s Bylaws as an employee of General Cable, and claims for
vested benefits under employee benefit plans. General Cable will continue to
provide Director and Officer insurance at its cost until all statutes of
limitations for Director, Officer and employee liability have lapsed. This
Release Agreement is intended to be effective as to all claims described above
as of the date hereof, but does not waive rights or claims that may arise after
the date this Release Agreement is executed.
5.    Subject to the provisions of Paragraphs 2 and 3 hereof, I agree not to, in
any way, defame or disparage the image, reputation or standing of General Cable
or any of its employees at any time. Subject to the provisions of Paragraph 3
hereof, I agree to maintain, at all times, the confidentiality of the terms and
conditions of this Release Agreement, the Separation Agreement, and my
separation from General Cable except I may disclose the terms of this Release
Agreement to my spouse, attorneys, accountants, financial advisors, and tax
preparers. General Cable agrees that it will not, through its directors or
officers, in any way, defame or disparage me. General Cable will confirm that I
was employed through my Separation Date.
6.    I acknowledge and agree that nothing contained in this Release Agreement,
or the fact of its submission to me shall be admissible evidence in any
judicial, administrative, or other legal proceeding, or be construed as an
admission of any liability or wrongdoing on the part of General Cable or the
other Releasees of any violation of federal, foreign, state or local statutory
or common law or regulation.
7.    I acknowledge that I have entered into this Release Agreement freely,
knowingly, and voluntarily; I further understand and agree that this Release
Agreement was reached and agreed to by General Cable and me in order to avoid
the expense of any potential claims or disputes.
8.    General Cable and I each knowing and voluntarily agree and expressly
acknowledge that this Release Agreement includes a waiver and release of all
claims which I have or may have to collect monetary damages under


6

--------------------------------------------------------------------------------




the ADEA, including, but not limited to, the OWBPA. The following terms and
conditions apply to and are part of the waiver and release of ADEA claims under
this Release Agreement.
a.    I have read carefully the terms of this Release Agreement and understand
the meaning and effect of this Release Agreement.
b.    General Cable advises me to consult an attorney before signing this
Release Agreement.
c.    The waiver and release of claims under the ADEA contained in this Release
Agreement does not cover rights or claims that may arise after the date on which
I sign this Release Agreement.
d.    I have been granted twenty-one (21) days from my separation date to decide
whether or not to sign it.
e.    I hereby acknowledge and agree that I am knowingly and voluntarily waiving
and releasing my rights and claims only in exchange for consideration (something
of value) in addition to anything of value to which I am already entitled.
9.    I agree and acknowledge that I have read this Release Agreement carefully
and fully understand all of its provisions. This Release Agreement constitutes
the entire agreement between General Cable and me with respect to all the
matters discussed herein, and supersedes all prior or contemporaneous
discussions, communications or agreements, expressed or implied, written or
oral, by or between General Cable and me regarding such matters. However, this
Release Agreement does not supersede the Separation Agreement or otherwise alter
my and General Cable’s post-employment obligations pursuant to the Separation
Agreement.
10.    This Release Agreement will be governed and construed in accord with the
laws of Kentucky, without regard to conflicts of law principles thereof. No
amendment or modification of the terms of the Release Agreement will be made
except by a writing executed by General Cable and myself. I agree that the
Separation Agreement and the Release Agreement represent the complete and
exclusive agreement regarding my separation of employment from General Cable.
11.    This Release Agreement shall not become effective or enforceable until
the eighth day following my execution of this Release Agreement without my
having previously revoked this Release Agreement (the “Effective Date”). I shall
have the right to revoke this Release Agreement at any time during the seven (7)
day period immediately following my execution of it. I acknowledge that in order
to revoke this Release Agreement, I must submit written notice of my revocation
to Leah Stark via email (lstark@generalcable.com) and certified U.S. Mail, 4
Tesseneer Drive, Highland Heights, Kentucky 41076, such that the notice is
received by said person before the expiration of the seven-day revocation
period.
12.    I acknowledge that the language of all parts of this Release Agreement
shall, in all cases, be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties. Should any provision of this
Release Agreement be declared or be determined by any tribunal to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Release Agreement.
13.    I acknowledge that this Release Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of, any successor
or assign of General Cable, and any such successor or assign shall be deemed
substituted for all purposes for General Cable under the terms of this Release
Agreement. I further acknowledge that I may not assign this Release Agreement.
Dated:
 
By:
 
 
 
Not to be singed before Separation Date
Gregory J. Lampert
 



7

--------------------------------------------------------------------------------




EXHIBIT A
Unvested LTI-Cash and Equity Vesting on or before December 31, 2016:
Type of Award
Grant Date
Vest Date
Amount of Award
 LTI-Cash
  02/05/15
  12/31/16
 $161,111.00
 Restricted Stock Units
  02/13/14
  12/31/16
 8,290 units
 Performance Stock Units*
  02/13/14
  12/31/16
 24,870 units (at target)
 Restricted Stock Units
  02/05/15
  12/31/16
 12,057 units
 Restricted Stock Units
  02/11/16
  12/31/16
 22,417 units

* Number of Performance Stock Units ultimately vested will be based on Company
performance as compared to performance criteria of the applicable stock unit
grants and grant agreement.


8

--------------------------------------------------------------------------------




EXHIBIT B


Anixter
C.I.E
Champion W&C
Charlotte W&C
EIC
Electrical Cable Specialist
Houston Wire & Cable
IEWC
Metro Wire and Cable
Omni Cable
USA Wire and Cable
Becker Electric Supply
CED
Cincinnati Belt & Transmission (CBT)
Crescent Electric
FD Lawrence
Graybar
Kirby Risk Electric
Mayer Electric
McNaughton McKay Electric
Rexel
Richards Electric
Sonepar
State Electric
Wesco
Win Wholesale



9